Citation Nr: 9928929	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  88-15 293	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of VA inpatient and outpatient treatment between May 
1978 and February 1986.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1970 to February 
1972.  This appeal originally arose from an April 1986 rating 
action which denied compensation benefits under the 
provisions of 38 U.S.C. § 351 (now 38 U.S.C.A. § 1151) for 
additional disability as a result of VA inpatient and 
outpatient treatment between May 1978 and February 1986.  

By decisions of November 1988 and December 1989, the Board of 
Veterans Appeals (Board) remanded this case to the RO for 
further development.  In November 1991, in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown 
v. Gardner, 513 U.S. 115 (1994), the U.S. Court of Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court") invalidated 
38 C.F.R. § 3.358(c)(3).  By letter of February 1992, the 
Board remanded this case to the RO pending resolution of the 
appeal in the Gardner case.  By rating action of January 
1995, the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulations to the U.S. Supreme Court's decision.  In 
June 1995, the RO returned this case to the Board for further 
appellate consideration.

By decision of July 1995, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development, to include readjudication of the claim 
under 38 C.F.R. § 3.358(c)(3) as amended in March 1995.  By 
Supplemental Statement of the Case issued in July 1998, the 
RO readjudicated and denied this claim pursuant to the 
amended regulations.  In October 1998, the RO returned this 
case to the Board for further appellate consideration.  

 
FINDING OF FACT

While the veteran's claim was in appellate status before the 
Board, he died on
[redacted] August 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim, and the 
appeal with respect to the issue of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA inpatient and 
outpatient treatment between May 1978 and February 1986 is 
dismissed.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 
C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

While the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 was in appellate status 
before the Board, evidence was received in September 1999 
that the veteran had died on [redacted] August 1999.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Under the circumstances, the Board 
finds that this appeal on the merits has become moot by 
virtue of the death of the veteran, and thus must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal with respect to the issue of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability as a result of VA inpatient and 
outpatient treatment between May 1978 and February 1986 is 
dismissed.


		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 


